


Exhibit 10.15

 

1999 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

Amended and Restated on April 22, 2001

Amended and Restated on March 29, 2002

 

ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PROGRAM

 

 

1.01        Establishment of Program

 

The 1999 Non-Employee Director Option Program (the “Program”) is adopted
pursuant to the Digimarc Corporation 1999 Stock Incentive Plan (the “Plan”) and,
in addition to the terms and conditions set forth below, is subject to the
provisions of the Plan.

 

1.02        Purpose of Program

 

The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (“Non-Employee Directors”) through a
program of automatic Option grants.

 

1.03        Effective Date of the Program

 

The Program became effective as of the Registration Date on December 1, 1999,
and was first amended and restated by the Board on April 22, 2001 to increase
the number of Shares granted pursuant to Initial Grants and Subsequent Grants
(as defined below) and to change the vesting provisions thereunder.   The
Program was further amended and restated by the Board on March 29, 2002 to
increase the number of Shares granted pursuant to Initial Grants and Subsequent
Grants, to award additional Option grants to Non-Employee Directors serving on
committees of the Board, and to change the vesting provisions for all automatic
Option grants.

 

 

ARTICLE II

DEFINITIONS

 

 

Capitalized terms in this Program, unless otherwise defined in this Program,
have the meaning given to them in the Plan.  As used in this Program, the
following definitions shall apply:

 

2.01        Change in Control

 

 

1

--------------------------------------------------------------------------------


 

 

“Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

(a)   the direct or indirect acquisition by any person or related group of
persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or

(b)   a change in the composition of the Board over a period of thirty-six (36)
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors.

2.02        Continuing Directors

“Continuing Directors” means members of the Board who either (i) have been Board
members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

2.03        Corporate Transaction

“Corporate Transaction” means any of the following transactions:

(a)   a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

(b)   the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with the complete liquidation or dissolution of the
Company;

(c)   any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger; or

(d)   acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more

2

--------------------------------------------------------------------------------


 

 

than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities (whether or not in a transaction also constituting a
Change in Control), but excluding any such transaction that the Plan
Administrator determines shall not be a Corporate Transaction.

 

 

ARTICLE III

OPTION TERMS

 

 

3.01        Date of Grant and Number of Shares

 

                (a)   Initial Grant.  A Non-Qualified Stock Option to purchase
twenty thousand (20,000) shares of Common Stock shall be granted (“Initial
Grant”) to each Non-Employee Director elected or appointed to the Board for the
first time on or after March 29, 2002.  Such Initial Grant shall be made on the
date each such Non-Employee Director first becomes a Non-Employee Director.

 

                (b)   Subsequent Grants.  Immediately following each annual
meeting of the Company’s stockholders commencing with the annual meeting of the
Company’s stockholders in 2002, each Non-Employee Director who continues as a
Non-Employee Director following such annual meeting shall be granted a
Non-Qualified Stock Option to purchase twelve thousand (12,000) shares of Common
Stock (a “Subsequent Grant”); provided that no Subsequent Grant shall be made to
any Non-Employee Director who has not served as a director of the Company, as of
the time of such annual meeting, for at least six (6) months.  Each such
Subsequent Grant shall be made on the date of the annual stockholders’ meeting
in question.

 

                (c) Committee Service Grants.  Each Non-Employee Director who
serves as a member of a committee of the Board immediately following each annual
meeting of the Company’s stockholders, commencing with the annual meeting of the
Company’s stockholders in 2002, shall be granted a Non-Qualified Stock Option to
purchase three thousand (3,000) shares of Common Stock (a “Committee Service
Grant”); provided that no Committee Service Grant shall be made to any
Non-Employee Director who has not served as a director of the Company, as of the
time of such annual meeting, for at least six (6) months.  Non-employee
directors shall receive an additional Committee Service Grant for each
individual committee of the Board upon which he or she serves as a member as
described above.  Each such Committee Service Grant shall be made on the date of
the annual stockholders’ meeting in question.

 

3.02        Vesting

 

                (a)   Initial Grant.  Each Initial Grant under the Program shall
vest and become exercisable as to 1/36 of the shares of Common Stock subject to
the Option on each

 

 

3

--------------------------------------------------------------------------------


 

monthly anniversary of the date of grant, such that the Option will be fully
exercisable three (3) years after its date of grant.

 

                (b)   Subsequent Grants and Committee Service Grants.  Each
Subsequent Grant and each Committee Service Grant under the Program shall vest
and become exercisable as to 1/12 of the shares of Common Stock subject to the
Option on each monthly anniversary of the date of grant, such that the Option
will be fully exercisable one (1) year after its date of grant.

 

3.03        Exercise Price

 

The exercise price per share of Common Stock of each Initial Grant and
Subsequent Grant shall be one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

 

3.04        Corporate Transaction/Change in Control

 

(a)           In the event of a Corporate Transaction, each Option which is at
the time outstanding under the Program automatically shall become fully vested
and exercisable immediately prior to the effective date of such Corporate
Transaction.  Effective upon the consummation of the Corporate Transaction, all
outstanding Options under the Program shall terminate.  However, all such
Options shall not terminate if the Options are, in connection with the Corporate
Transaction, assumed by the successor corporation or Parent thereof.

 

(b)           In the event of a Change in Control (other than a Change in
Control which also is a Corporate Transaction), each Option which is at the time
outstanding under the Program automatically shall become fully vested and
exercisable, immediately prior to the specified effective date of such Change in
Control.  Each such Option shall remain so exercisable until the expiration or
sooner termination of the applicable Option term.

 

3.05        Other Terms

 

The Plan Administrator shall determine the remaining terms and conditions of the
Options awarded under the Program.

 

 

4

--------------------------------------------------------------------------------

